Citation Nr: 0517055	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for PTSD.  
The veteran has perfected an appeal of this determination.

When this matter was before the Board in July and December 
2001, the case was remanded for further development and 
adjudication.  This having been completed, the matter is 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board is the appellant's claim of entitlement to 
service connection for PTSD.  For the reasons set forth 
below, this claim must be remanded for further development 
and adjudication.

When this claim was previously before the Board, the veteran 
detailed incidents on board the USS KING that included 
witnessing an on board burning of a shipmate named EM2 [redacted] 
in August or September of 1986.  The veteran provided sworn 
testimony recounting a variation of this incident during the 
Board Hearing in September 2001.  In its December 2001 
remand, the Board, among other things, requested that the RO 
undertake additional efforts to obtain a copy of the ship 
logs of the USS KING, for the period from August to September 
1986 in order to assist the veteran in verifying this 
incident.  The RO was apparently successful in doing so and 
the record indicates that both the RO and the veteran 
reviewed this information.  The RO, in its January 2005 
Supplemental Statement of the Case found that the microfiche 
records of the USS King for August and September 1986 did not 
provide any information to verify the veteran's exposure to a 
stressor in service related to his PTSD claim.  The veteran's 
representative, on the other hand, in an April 2005 Statement 
of Accredited Representative, argues that these ship logs 
included an entry of a fire between 1300 and 1600 off of 
Gibraltar in which EM1 [redacted] was burned and medically 
evacuated.  The veteran's representative contends that, 
although the name and EM number are off slightly from the 
veteran's recollection, that this entry is verification of 
the veteran's stated stressor.

Unfortunately, however, the microfiche copy of the records 
retrieved from the Naval Historical Center, containing the 
ship logs for August and September 1986, are not contained in 
the veteran's claims file and may have become detached from 
the file subsequent to the review by the RO and the veteran's 
representative.  These records must be located and again 
associated with the veteran's file.  38 C.F.R. § 3.159(c)(2). 

In addition, the veteran has not received a VA examination in 
connection with his claim since February 1999.  The Board 
finds therefore that the veteran should be afforded a 
pertinent VA psychiatric examination to determine the current 
nature, extent and etiology of any psychiatric disability 
found to be present, and to determine if the veteran's 
condition is related to or had its onset during service.  
Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an examination is necessary to adjudicate this 
claim.  Specifically, in the examination report, the examiner 
should offer an opinion as to the likelihood that there is a 
link, established by medical evidence, between the veteran's 
current symptoms and a verified in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2004).  

In addition, in view of the additional delay in adjudication 
caused by this remand, the RO should update the veteran's 
claims file with any outstanding medical records that may be 
relevant to the veteran's claim.  In this regard, the Board 
notes that VA must obtain any outstanding VA and private 
medical records pertaining to the veteran's claim that have 
not been associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not previously 
identified, that have treated him since 
service psychiatric problems, to include 
PTSD.  The aid of the veteran in securing 
any such records, to include providing 
necessary authorizations, should be 
enlisted as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  The RO should make a thorough search 
of their offices to attempt to locate the 
ship logs of the USS KING, for the period 
from August to September 1986.  If the RO 
is unable to locate these records, the RO 
should then again request from the Naval 
Historical Center, Washington Navy Yard, 
Washington , D.C., (or equivalent) copies 
of the ship logs of the USS KING for the 
period from August to September 1986.  
All information obtain should be 
associated with the claims file.  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine the diagnosis of any 
psychiatric disorder that is present.  
The RO should instruct the examiner that 
only the events (stressful or traumatic) 
that have been verified by the record may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in any 
current psychiatric symptomatology, and 
whether the diagnostic criteria to 
support a PTSD diagnosis have been met.

In this regard, the examiner's attention 
is directed to the applicable portions of 
the DSM-IV.  If a diagnosis of PTSD is 
made, the examiner should state which of 
the diagnostic criteria of DSM-IV for 
PTSD have, and have not, been satisfied 
and provide a detailed description and 
discussion of the relevant findings that 
satisfy the criteria.  The examiner also 
should specify: (1) whether the stressful 
events that are established by the record 
were sufficient to produce PTSD; and (2) 
whether there is a link between any 
current symptomatology and one or more of 
the in-service stressful events found to 
be established by the record and found to 
be sufficient to support a diagnosis of 
PTSD by the examiner.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  The 
entire claims folder and a separate copy 
of this remand should be made available 
to the psychiatrist for review in 
conjunction with the examination in this 
case.

4.  After completion of the foregoing, 
the RO should again review this claim.  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.  If the determination 
remains adverse to the veteran, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




